\CO°\IO\!J\J>L»JNv-‘

NNNNNNN¢--o-¢»-¢»-¢o-¢»--o-»_._~,_-
Q\§I\-PWN'-‘O\OO°\IQ\Lh-PWN*"Q

27
28

FENNEMORE CRA|G. F.C.
300 E. SECOND ST.
SU|TE 1510
RENO. NEVADA 89501
(775) 780~2200

Leslie Bryan Hart, Esq. (SBN 4932)
Veronica A. Peterson, Esq. (SBN 13841)
PENNEMORE CRAIG, P.C.

300 E. Second St., Suite 1510

Reno, Nevada 89501

Tel: 775-788-2228

lhart@fclaw.com; vpeterson@fclaw. om
Attorneys for Subpoenaed Non~ParufWestern Asbestos Settlement Trust

UNITEII) STATES DISTRICT COURT
DISTRICT OF NEVADA

RAPID-AMERICAN CORPORATION, et al., CASE NO.: 3:18-cv-00504~MMD-CBC

Plamflff$’ s'rlPULATloN AND [PRoPosED]

ORDER EXTENDING DEADLINE FOR
vs. WESTERN ASBESTOS SETTLEMENT
TRUST TO RESPOND TO MOTION TO

TRAvELERs cAsUALTY AND sURETY TRANSFER/MOT'ON TO COMPEL

COMPANY, er al., (F;..st Reques¢)

Defendants.

 

 

 

Subpoenaed Non-Party Wes:tern Asbestos Settlement Trust (“Western”) and Defendant
National Union Fire Insurance Company of Pittsburgh, PA (“National Union”), by and through
their respective undersigned counsel, hereby stipulate that Westem shall have up to and
including November 19, 2018, to provide a letter or electronic mail response to National Union’s
request that Westem consent to the transfer sought in National Union’s Request Pursuant to
Federal Rule of Civil Procedure 45(0 to Transfer Motion to Compel; Altematively, Motion to
Compel Discovery from the Westem Asbestos Settlement Trust (“Request to Transfer”), filed on
October 22, 2018 (ECF No. l). Westem’s response to the Request to Transfer is presently due to
be filed on November 5, 2018, ln the event Westem does not consent to the transfer requested in
the Request to Transfer by November 19, 2018, Westem and National Union shall thereafter
reach an agreed upon date by which Westem must file with this Court its response to the Request
to Transfer.

The parties enter into this stipulation in good faith and not for the purposes of delay.

Westem requires additional time to reach a decision regarding National Union’s Request to

14373423 l

 

\QO°\IO\Ll\-BL»JN'-‘

NNNNNNNN-*'-‘»-‘»-‘_¢~»-¢»-»-»-‘
\)O\M-BWN~O\$OQ\)O\!J\¢PWN'-‘O

28

FENNEMORE CRA|G. F.C.
300 E. SECOND ST
SU|`|’E 1510
RENO. NEVADA 89501
(775) 768~2200

 

Transfer, which will be made at its Trustee’s meeting to be held on November 15th and l6‘h,

2018. There has been no previous request for an extension of time for Westem to file and serve

its response to the Request to Transfer.
DATED: November 2, 2018,
FENNEMORE CRAIG, P.C.

By: /s/ Leslie Brvan Hart l
Leslie Bryan Hart, Esq. (SBN 4932)
Veronica A. Peterson, Esq. (SBN 13841)
300 E. Second St., Suite 1510
Reno, Nevada 89501
Tel: 775-788-2228
lhart@fclaw.com; vpeterson@fclaw.com

Attorneys Subpoenaed Non-Party Westem
Asbestos Settlement Trust

MENDES & MOUNT, LLP

By: /s/ Ralph James Bradford III
Ralph James Bradford III, Esq.*

750 Seventh Avenue

New York, NY 10019

Tel: 212-261-8000
James.bradford@mendes.com

*Admitted Pro Hac Vice

HARTMAN & HARTMAN, PC
Jeffrey L. Hartman, Esq. (SBN 1607)
510 W. Plumb Lane, Suite B
Reno, NV 89509
Tel: 775-324-2800

jlh@bankruptcyreno.com

DAVID CHRISTIAN ATTORNEYS LLC
David Christian, Esq.
Michael Lotus, Esq.
105 W. Madison St., Suite 1400
Chicago, IL 60602

dchristian@dca.law; mlotus@dca.law

Attorneys for Defendant National Union Fire
!nsurance Company of Pittsburgh, Pa.

M

IT S SO ORDERED.

/
WED sTATEWAGISTRATE JUDGE

DATED: //[ 52 221 2

l 4373423

 

